Exhibit 10.3

[Execution Copy]

EXECUTIVE EMPLOYMENT AGREEMENT

AGREEMENT by and between Tyco International plc, an Irish public limited company
(the “Company”) and George R. Oliver (the “Executive”), dated January 24, 2016.

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive following the
consummation of the transactions contemplated by the Agreement and Plan of
Merger dated as of January 24, 2016, entered into by and among Johnson Controls,
Inc., a Wisconsin corporation, the Company, and Jagara Merger Sub, LLC, a
Wisconsin limited liability company and an indirect wholly owned subsidiary of
the Company (the “Merger Agreement”, and the consummation of such transactions,
the “Merger”). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by the Merger and to encourage the Executive’s full attention and
dedication to the Company following the Merger, and to provide the Executive
with titles, positions and compensation and benefits arrangements following the
Merger which ensure that the title, position and compensation and benefits
expectations of the Company and the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) As used in this Agreement, the term “Affiliated Company” or “Affiliated
Companies” shall include any company or companies controlled by, controlling or
under common control with the Company; provided that when determining when the
Executive has experienced a Separation from Service for purposes of this
Agreement, control shall be determined pursuant to Code Section 414(b) or
414(c), except that the phrase “at least 50 percent” shall be used in place of
the phrase “at least 80 percent” in each place it appears in the regulations
thereunder.

(b) A “Change of Control” shall mean the first to occur of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (I) any
acquisition directly from the Company, (II) any acquisition by the Company,
(III) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Affiliated Company, or (IV) any acquisition
by any corporation pursuant to a transaction that complies with Sections
1(b)(iii)(A), 1(b)(iii)(B) and 1(b)(iii)(C);



--------------------------------------------------------------------------------

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or an Affiliated
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c) A “Change of Control Date” shall be the date of the consummation of any
Change of Control which occurs after the Effective Date (and, for the avoidance
of doubt, excluding the Merger). Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated or the Executive ceases to be an officer of the
Company prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment or
cessation of status as an officer (A) was at the request of a third party who
has taken steps

 

2



--------------------------------------------------------------------------------

reasonably calculated to effect the Change of Control or (B) otherwise arose in
connection with or anticipation of the Change of Control, then for all purposes
of this Agreement the “Change of Control Date” shall mean the date immediately
prior to the date of such termination of employment or cessation of status as an
officer.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code shall be deemed to include any
successor provision thereto.

(e) The “Effective Date” shall be the date on which the closing of the Merger
pursuant to the Merger Agreement occurs.

(f) The “First Succession Date” shall be the date that is the 18-month
anniversary of the Effective Date or such earlier date following the Effective
Date as of which Alex A. Molinaroli ceases for any reason to serve in the
position of Chief Executive Officer of the Company.

(g) The “Second Succession Date” shall be the date that is the first anniversary
of the First Succession Date or such earlier date as of which Alex A. Molinaroli
ceases for any reason to serve in the position of Executive Chairman.

(h) “Separation from Service” shall mean the Executive’s Termination of
Employment, except that if the Executive continues to provide services following
his or her Termination of Employment, such later date as is considered a
separation from service, within the meaning of Code Section 409A, from the
Company and its Affiliated Companies. Specifically, if the Executive continues
to provide services to the Company or an Affiliated Company in a capacity other
than as an employee, such shift in status is not automatically a Separation from
Service.

(i) For purposes of this Agreement, the Executive will be considered a
“Specified Employee” if, on the date of the Executive’s Separation from Service,
the Executive is a key employee of the Company or an affiliate of the Company
(within the meaning of Code Section 414(b) or (c)) any of the stock of which is
publicly traded on an established securities market or otherwise. The Executive
is considered a key employee for the 12-month period beginning on the first day
of the fourth month following the key employee identification date, which is
December 31 of each year, such that if the Executive satisfies the requirements
for key employee status as of December 31 of a year, the Executive shall be
treated as a key employee for the 12-month period beginning April 1 of the
following calendar year. The Executive will meet the requirements for key
employee status as of December 31 of a year if the Executive meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the 12-month period ending on such
December 31. For purposes of determining whether the Executive is a key
employee, the definition of compensation under Treasury Regulation § 1.415-2(a)
shall be used, applied as if the Company and its affiliates were not using any
safe harbor under Treasury Regulation § 1.415-2(d), any of the special timing
rules of Treasury Regulation § 1.415-2(e) or any of the special rules provided
in Treasury Regulation § 1.415-2(g).

 

3



--------------------------------------------------------------------------------

In lieu of the foregoing, if, in the transaction constituting a Change of
Control, the Company is merged with or acquired by another entity, and
immediately following the Change of Control the stock of either the Company or
the acquirer or successor in such transaction is publicly traded on an
established securities market or otherwise, then the Executive shall be
considered a key employee for the period between the effective date of such
transaction and the next specified employee effective date of the acquirer or
survivor if the Executive is on the combined list of the specified employees of
each entity participating in the transaction, as re-ordered to identify the top
50 key employees (as well as 1% and 5% owners that are considered key employees)
in accordance with Treasury Regulations §1.409A-1(i) (6)(i).

(j) For purposes of this Agreement, the Executive’s “Termination of Employment”
(or variations thereof, such as “Terminates Employment” or “Employment
Termination”) shall occur when the Executive permanently ceases to perform
services for the Company and its Affiliated Companies as an employee or when the
level of bona fide services the Executive performs as an employee of the Company
and its Affiliated Companies permanently decreases to no more than twenty
percent (20%) of the average level of bona fide services performed by the
Executive (whether as an employee or independent contractor) for the Company and
its Affiliated Companies over the immediately preceding thirty-six (36)-month
period (or such lesser period of services). Notwithstanding the foregoing, if
the Executive takes a leave of absence for purposes of military leave, sick
leave or other bona fide reason, the Executive will not be deemed to have
experienced a Termination of Employment for the first six (6) months of the
leave of absence, or if longer, for so long as the Executive’s right to
reemployment is provided either by statute or by contract, including this
Agreement; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Executive to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, the leave may be extended by the Company for up to twenty-nine
(29) months without causing a Termination of Employment.

2. Employment Period; Effectiveness. The Company hereby agrees to continue the
Executive in its employ for the periods commencing (a) on the Effective Date and
ending on the 33-month anniversary of such date (the “Initial Employment
Period”) and (b) on a Change of Control Date occurring after the first
anniversary of the Effective Date and ending on the second anniversary of such
Change of Control Date (as applicable, the “Employment Period”), subject to the
provisions of Section 4; provided, that Sections 3(b)(ii)–(viii) (the benefits
described therein, collectively, the “Excluded Benefits”) shall have no
application in respect of the Initial Employment Period. This Agreement, and the
terms and conditions applicable to the Executive pursuant to this Agreement,
shall become effective on the Effective Date, subject to, and contingent upon,
the consummation of the Merger. If the Merger does not occur, this Agreement
shall have no force or effect, and neither the Company nor the Executive shall
thereafter have any obligations under this Agreement. Until the Effective Date
(or any earlier termination of the Merger Agreement in accordance with the terms
thereof), the Executive shall continue to participate or be a party to such
employee severance and other plans and agreements as are in effect on the date
hereof (or as may be hereafter amended in a manner more favorable to the
Executive).

 

4



--------------------------------------------------------------------------------

3. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period and until the First Succession Date, (A) the
Executive’s title shall be President and Chief Operating Officer of the Company
and (B) the following individuals shall each report directly to the Executive:
the Vice President and President, Building Efficiency, the Vice President and
President, Power Solutions, and the Executive Vice President – Asia/Pacific
(and/or, in each case, persons holding equivalent positions and responsibilities
from time to time). In addition, the Executive shall have other authority,
duties and responsibilities (including status, offices, and titles) that are
customary for a president and chief operating officer of corporations of the
size, type, and nature of the Company, and the Executive shall have meaningful
involvement in all areas of the operations of the Company and its Affiliated
Companies. The Executive shall report only to the Chief Executive Officer and
Chairman of the Board of Directors of the Company.

(ii) Beginning on the First Succession Date, (A) the Executive’s title shall be
Chief Executive Officer of the Company, and the Executive shall report only to
the Board of Directors of the Company, and (B) all corporate and functional
areas (other than Corporate Strategy and Corporate Development) shall report
directly to the Executive.

(iii) Beginning on the Second Succession Date, (A) the Executive shall also be
appointed as Chairman of the Board of Directors of the Company, and (B) the
Corporate Strategy and Corporate Development divisions will also report directly
to the Executive.

(iv) At all times during the Employment Period, the Company shall use its best
efforts to cause the Executive to continue to serve on the Board of Directors of
the Company, and shall nominate the Executive to the Board of Directors of the
Company for each applicable Board term.

(v) The Executive’s services initially shall be performed at the location where
the Executive was employed immediately preceding the Effective Date; provided
that the Executive shall establish a residence in the Milwaukee, Wisconsin
metropolitan area no later than the first anniversary of the Effective Date.
Following the First Succession Date, the Executive’s services shall be performed
at the Company’s offices in Milwaukee, Wisconsin, or any office or location less
than 35 miles from such respective location.

(vi) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance

 

5



--------------------------------------------------------------------------------

with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date (or Change of Control Date, as applicable), the continued conduct
of such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date (or Change of Control Date, as
applicable) shall not thereafter be deemed to interfere with the performance of
the Executive’s responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the greater of (x) $104,166.66 (provided
that this clause (x) shall apply only in respect of the 33-month period
following the Effective Date) and (y) the highest monthly base salary paid or
payable to the Executive by the Company and its Affiliated Companies for any
month during the twelve-month period immediately preceding the month in which
the Effective Date (or Change of Control Date, as applicable) occurs. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually
and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other peer executives of the Company and its
Affiliated Companies. Any increase in Annual Base Salary shall not serve to
limit or reduce any other obligation to the Executive under this Agreement.
Annual Base Salary shall not be reduced after any such increase and the term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased.

(ii) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the average annualized (for
any fiscal year consisting of less than twelve full months or with respect to
which the Executive has been employed by the Company for less than twelve full
months) bonuses paid or payable, including any amount that would have been paid
or have been payable were it not for a mandatory or voluntary deferral of such
amount, including pursuant to the Annual and Long-Term Incentive Plans or any
counterpart or successor plan(s) thereto, to the Executive by the Company and
its Affiliated Companies in respect of the three fiscal years immediately
preceding the fiscal year in which the Change of Control Date occurs (the
“Recent Average Bonus”). Each such Annual Bonus shall be paid no later than the
fifteenth (15th) day of the third month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of such Annual Bonus in accordance with the terms of
any deferred compensation plan then in effect.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its Affiliated Companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliated Companies for the

 

6



--------------------------------------------------------------------------------

Executive under such plans, practices, policies and programs as in effect at any
time during the 90-day period immediately preceding the Change of Control Date
or, if more favorable to the Executive, those provided generally at any time
after the Change of Control Date to other peer executives of the Company and its
Affiliated Companies under similar plans, practices, policies, or programs. The
amount payable to the Executive under any such incentive program(s) for any
performance period will be reduced (but not below zero) by the amount of the
Annual Bonus paid or payable to the Executive for such performance period in
accordance with Section 3(b)(ii) above. Any amounts thereafter payable to the
Executive under the incentive program(s) for any performance period shall be
paid no later than the fifteenth (15th) day of the third month of the fiscal
year next following the fiscal year that includes the performance period for
which such payments are awarded.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel,
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its Affiliated Companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, those provided generally
at any time after the Change of Control Date to other peer executives of the
Company and its Affiliated Companies under similar plans, practices, policies,
or programs.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date (or Change of Control Date, as applicable) or, if more favorable
to the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its Affiliated Companies.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its Affiliated Companies in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date (or Change of Control Date, as applicable) or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives (i.e., the Chief Executive Officer) of the
Company and its Affiliated Companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its Affiliated Companies at any time during the 90-day period
immediately preceding the Effective Date (or Change of Control Date, as
applicable) or, if more favorable to the Executive, as provided generally at any
time thereafter with respect to other peer executives of the Company and its
Affiliated Companies.

 

7



--------------------------------------------------------------------------------

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its Affiliated Companies as in effect for the
Executive at any time during the 90-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer incentives of the Company and
its Affiliated Companies.

(ix) Relocation Benefits. The Executive shall be entitled to reasonable
relocation benefits consistent with the Company’s practices prior to the
Effective Date, including temporary housing for a reasonable period and a tax
gross-up for all taxable benefits, such that the Executive can relocate to the
greater Milwaukee, Wisconsin metropolitan area.

4. Termination of Employment.

(a) Death or Disability. The Executive shall Terminate Employment automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive or his legal representative written notice
in accordance with Section 11(b) of this Agreement of its intention to Terminate
the Executive’s Employment. In such event, the Executive’s Termination of
Employment shall occur effective on the 30th day after receipt of such notice by
the Executive or his legal representative (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full time basis for 180 consecutive
business days as a result of a medically determinable physical or mental
impairment that can be expected to result in death or is otherwise total and
permanent as determined by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

(b) Cause. The Company may Terminate the Employment of the Executive during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
(i) repeated violations by the Executive of the Executive’s obligations under
Section 3(a) of this Agreement (other than as a result of incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on the
Executive’s part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such violations or (ii) the conviction of the Executive of a
felony involving moral turpitude. For purposes of this Section 4(b), no act, or
failure to act, on the part of the Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer of the Company or a senior officer
of the Company or based upon the advice of counsel for the

 

8



--------------------------------------------------------------------------------

Company (or any act which the Executive omits to do because of the Executive’s
reasonable belief that such act would violate law or the Company’s standards of
ethical conduct in its corporate policies) shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive, if the Executive is a member of the Board, and excluding, for the
period commencing on the Effective Date and ending three months after the Second
Succession Date, any Chairman or Executive Chairman of the Board) at a meeting
of the Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Board), finding that, in
the good faith opinion of the Board, the Executive committed the conduct
described in Section 4(b)(i) or 4(b)(ii), and specifying the particulars thereof
in detail.

(c) Without Cause. The Company may Terminate the Employment of Executive during
the Employment Period without Cause, in which event, without limitation, the
provisions of Section 5 shall apply.

(d) Good Reason. The Executive may Terminate Employment for Good Reason during
the Employment Period. For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the following events:

(i) (A) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a) of this Agreement, (B) the failure by the Company and/or the
Board to appoint the Executive to, or a removal from, or the appointment of
anyone other than the Executive to, any of the applicable positions and titles
contemplated by Section 3(a) of this Agreement within the time periods set forth
therein, or (C) any other action by the Company which results in a diminution in
any such position, authority, duties or responsibilities (including those set
forth in Section 3(a)), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
(A) Section 3(b) of this Agreement, in the case of any Employment Period other
than the Initial Employment Period, and (B) Section 3(b) of this Agreement other
than with respect to the Excluded Benefits, in the case of the Initial
Employment Period, in each case, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 3(a)(v) hereof;

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

9



--------------------------------------------------------------------------------

(v) any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement;

(vi) the Company’s request that the Executive perform any illegal, or wrongful
act in violation of the Company’s code of conduct policies; or

(vii) in the case of the Initial Employment Period, any failure by the Company
to provide the Executive with (A) target incentive compensation opportunities
that are at least as favorable as the target incentive compensation
opportunities set forth on Schedule A or (B) perquisites that are at least as
favorable as the perquisites provided to similarly situated executives
(including the Chief Executive Officer and Executive Chairman) of the Company
from time to time.

For purposes of this Section 4(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(e) Without Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive without Good Reason.

(f) Notice of Termination. Any Termination of the Executive’s Employment by the
Company or by the Executive shall be communicated by a Notice of Termination
given to the other party hereto. Such Notice of Termination shall satisfy the
requirements set forth in Section 11(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement which is relied upon as a
basis for the Termination of the Executive’s Employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for Termination of the Executive’s Employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall not be more than fifteen (15) days after the date
the Notice of Termination is tendered to the other party). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights under this Agreement. Subject to the
provisions of Section 5, the Executive’s Employment Period ends at 11:59 p.m. on
the Executive’s Date of Termination.

(g) Date of Termination. “Date of Termination” means the date of which the
Executive’s Termination of Employment occurs, as follows: (i) if the Executive’s
Termination of Employment is by the Company for Cause, or by the Executive for
Good Reason or for other than Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s Termination of Employment is by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination and (iii) if the Executive’s Termination of Employment is by reason
of death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

10



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Executive’s Termination of Employment shall be by Company
other than for Cause or Disability or by the Executive for Good Reason, then,
subject to the provisions of Section 8:

(i) the Company shall pay to the Executive in a lump sum in cash the aggregate
of the following amounts (such aggregate amounts shall be hereinafter referred
to as the “Special Termination Amount”):

(1) the sum of:

(a) the Executive’s Annual Base Salary through the Date of Termination and any
Annual Bonus(es) that relate to performance periods that have ended on or before
the Date of Termination,

(b) the product of (x) the higher of (I) the Recent Average Annual Bonus (or, if
the Date of Termination occurs prior to the 33-month anniversary of the
Effective Date, the Executive’s target Annual Bonus amount) and (II) the Annual
Bonus paid or payable, including any amount that would have been paid or would
be payable were it not for a mandatory or voluntary deferral of such amount (and
annualized for any fiscal year consisting of less than twelve full months or for
which the Executive has been employed for less than twelve full months) for the
most recently completed fiscal year during the Employment Period, if any (the
“Highest Annual Bonus”) and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 (provided that, if the Executive’s Date of
Termination is the same day as a Change of Control occurs as defined in the
Annual and Long-Term Incentive Plans or any counterpart or successor plans
thereto, the amount payable under this clause (b) shall be reduced (but not
below zero) by the amounts paid or payable under such plans as a result of the
Change of Control); and

(c) any accrued vacation pay;

in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (a), (b), and (c) shall be hereinafter referred to as the
“Accrued Obligations”); and

(2) the amount equal to the product of (a) three and (b) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

(3) a separate lump-sum supplemental retirement benefit equal to:

(a) if the Executive is participating in the Company’s pension plan (the
“Pension Plan”) and/or is accruing a supplemental defined benefit amount under
any “restoration” benefit plan (the “Restoration Plan”) or any other
supplemental and/or excess retirement plan that provides a defined benefit-type
accrual for the Executive (the “SERP”) as of the Effective Date (or Change of
Control Date, as applicable), the amount, if any, by which (A) the actuarial
equivalent single-sum value (utilizing for this purpose

 

11



--------------------------------------------------------------------------------

the actuarial assumptions utilized to determine lump sum payments as of the Date
of Termination with respect to the Pension Plan) of the benefit payable under
the Pension Plan, the related defined benefit component of the Restoration Plan
or any other SERP which the Executive would receive if the Executive’s
employment continued at the compensation level provided for in Sections 3(b)(i)
and 3(b)(ii) of this Agreement until the second anniversary of the Effective
Date (or Change of Control Date, as applicable), assuming for this purpose that
all accrued benefits are fully vested and that benefit accrual formulas and the
actuarial assumptions are no less advantageous to the Executive than those most
favorable to the Executive and in effect during the 90-day period immediately
preceding the Effective Date (or Change of Control Date, as applicable) and
assuming that the benefits commence on the earliest date following Termination
of Employment on which the Executive would be eligible to commence benefits
under the Pension Plan, exceeds (B) the actuarial equivalent single-sum value
(utilizing for this purpose the same actuarial assumptions as were utilized in
clause (1) above) of the Executive’s actual benefit (paid or payable) with
payment assumed to have commenced at the same time as under clause (1) above, if
any, under the Pension Plan, the Restoration Plan and the SERP; or

(b) if the Executive is participating in a 401(k) plan, or any successor plan
thereto (the “SIP”), and/or is eligible for any supplemental defined
contribution benefits under the Restoration Plan or any other supplemental or
excess retirement plan that provides a defined contribution-type benefit for the
Executive (the “DC SERP”) as of the Effective Date (or Change of Control Date,
as applicable), the amount equal to the Company non-matching and non-elective
deferral contributions that would have been made for the Executive under the
SIP, the Restoration Plan and the DC SERP if the Executive’s employment
continued at the compensation level provided for in Sections 3(b)(i) and
3(b)(ii) of this Agreement until the second anniversary of the Effective Date
(or Change of Control Date, as applicable), assuming for this purpose that the
Executive’s accounts are fully vested and that the contribution formulas are no
less advantageous to the Executive than those most favorable to the Executive
and in effect during the 90-day period immediately preceding the Effective Date
(or Change of Control Date, as applicable), but determined without regard to any
interest such amounts would have earned until the second anniversary of the
Effective Date (or Change of Control Date, as applicable).

Such lump sum shall be paid within thirty (30) business days after the
Executive’s Separation from Service, provided that (x) if the Executive is a
Specified Employee, payment will be delayed until no earlier than six (6) months
and no later than seven (7) months after the date of the Executive’s Separation
from Service, and if so delayed, such payment shall be accompanied by a payment
of interest at an annual rate equal to the “prime rate” as published from time
to time by The Wall Street Journal, such rate changing as and when such
published rate changes (the “Prime Rate”), compounded quarterly, and (y) if the
Effective Date (or Change of Control Date, as applicable) is prior to a Change
of Control pursuant to Section 1(c), payment will be made within thirty
(30) business days following the Change of Control.

 

12



--------------------------------------------------------------------------------

(ii) until the second anniversary of the Date of Termination, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue welfare benefits to the Executive and/or the Executive’s family at
least equal to those which would have been provided to them in accordance with
the plans, programs, practices and policies described in Section 3(b)(iv) of
this Agreement if the Executive’s Employment had not been Terminated in
accordance with the most favorable plans, practices, programs or policies of the
Company and its Affiliated Companies applicable generally to other peer
executives and their families during the 90-day period immediately preceding the
Effective Date (or Change of Control Date, as applicable) or, if more favorable
to the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its Affiliated Companies and their
families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the second anniversary of the Effective Date (or Change
of Control Date, as applicable) and to have retired on the last day of such
period. With respect to the foregoing:

(1) If applicable, following the end of the COBRA continuation period, if such
health care coverage is provided under a health plan that is subject to Code
Section 105(h), benefits payable under such health plan shall comply with the
requirements of Treasury regulation section 1.409A-3(i)(1)(iv)(A) and (B) and,
if necessary, the Company shall amend such health plan to comply therewith. The
continuation of health care coverage hereunder shall count as COBRA continuation
coverage;

(2) If the Executive is a Specified Employee, then during the first six
(6) months following the Executive’s Separation from Service, the Executive
shall pay the Company for any life insurance coverage that provides a benefit in
excess of $50,000 under a group term life insurance policy. After the end of
such six (6)-month period, the Company shall make a cash payment to the
Executive equal to the aggregate premiums paid by the Executive for such
coverage, and such payment shall be credited with interest at an annual rate
equal to the Prime Rate, compounded quarterly, and thereafter such coverage
shall be provided at the expense of the Company for the remainder of the period
ending on the second anniversary of the Effective Date (or Change of Control
Date, as applicable); and

(3) If the Change of Control Date is prior to a Change of Control pursuant to
Section 1(c), then the Company shall fulfill its obligations hereunder by
providing retroactive welfare benefits coverage to the Executive’s Date of
Termination and, if the Executive has paid COBRA premiums for health care
coverage from the Date of Termination through the date of the Change of Control,
the Company shall reimburse the Executive for the aggregate amount of such COBRA
premiums within thirty (30) business days following the Change of Control,
without liability for interest thereon;

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive pursuant to this
Agreement under any plan, program, policy or practice or contract or agreement
of the Company and its Affiliated Companies (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”); and

 

13



--------------------------------------------------------------------------------

(iv) all of the Executive’s equity and other long-term incentive awards granted
to him prior to the Effective Date shall become immediately fully vested, all
restricted stock unit and performance stock unit awards granted to him prior to
the Effective Date shall be immediately settled and all stock options granted to
him prior to the Effective Date shall become exercisable until the earlier of
three years following the Date of Termination and the date of expiration of the
applicable stock option award.

(b) Death. If the Executive’s Termination of Employment is by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of the Special Termination Amount and the
timely payment or provision of Other Benefits. The Special Termination Amount
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this
Section 5(b) shall include, and the Executive’s family shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and any of its Affiliated Companies to surviving families of peer
executives of the Company and such Affiliated Companies under such plans,
programs, practices and policies relating to family death benefits, if any, as
in effect with respect to other peer executives and their families at any time
during the 90-day period immediately preceding the Effective Date (or Change of
Control Date, as applicable) or, if more favorable to the Executive and/or the
Executive’s family, as in effect on the date of the Executive’s death with
respect to other peer executives of the Company and its Affiliated Companies and
their families.

(c) Disability. If the Executive’s Termination of Employment is by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of the Special Termination Amount and the timely payment or provision of Other
Benefits. The Special Termination Amount shall be paid to the Executive at the
same time and in the same manner as the payment would be made pursuant to
Section 5(a). With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 5(c) shall include, and the Executive shall
be entitled after the Disability Effective Date to receive, disability and Other
Benefits at least equal to the most favorable of those generally provided by the
Company and its Affiliated Companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date (or Change of Control Date, as
applicable) or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its Affiliated Companies and their families.

(d) Termination by Company for Cause; Termination by Executive for Other than
for Good Reason.

(i) If the Executive’s Termination of Employment during the Employment Period is
by the Company for Cause, this Agreement shall terminate without further
obligations

 

14



--------------------------------------------------------------------------------

to the Executive other than the obligation to pay to the Executive his Annual
Base Salary through the Date of Termination (subject to any deferral election
then in effect) and the payment of vested benefits in accordance with the terms
of the applicable employee benefit plans, in each case to the extent theretofore
unpaid.

(ii) If the Executive voluntarily Terminates Employment during the Employment
Period, excluding a Termination of Employment for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for
Accrued Obligations and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within thirty (30) business days of the Executive’s Separation from
Service; provided that if the Executive is a Specified Employee, payment will be
delayed until no earlier than six (6) months and no later than seven (7) months
after the date of Separation from Service, and, if so delayed, such payment
shall be credited with interest at an annual rate equal to the Prime Rate,
compounded quarterly.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its Affiliated Companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its Affiliated Companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its Affiliated Companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in
Section 5(a)(ii), such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the Prime Rate, compounded quarterly. The Company shall make
such payment to the Executive within thirty (30) business days (but in no event
later than the end of the calendar year following the calendar year in which the
Executive incurred such fees and expenses) following receipt from the Executive
of documentation substantiating such fees and expenses.

 

15



--------------------------------------------------------------------------------

8. 280G Provision.

(a) Notwithstanding any other provision of this Agreement, if any portion of the
Special Termination Amount or any other payment, distribution, or benefit in the
nature of compensation (within the meaning of Code Section 280G(b)(2)) under
this Agreement, or under any other agreement with the Executive or plan of the
Company or its Affiliated Companies (in the aggregate, “Total Payments”), would
constitute an “excess parachute payment” and would, but for this Section 8(a),
result in the imposition on the Executive of an excise tax under Code
Section 4999 (the “Excise Tax”), then the Total Payments to be made to the
Executive shall either be (i) delivered in full, or (ii) delivered in such
amount so that no portion of such Total Payment would be subject to the Excise
Tax, whichever of the foregoing results in the receipt by the Executive of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax).

(b) Within forty (40) days following the Executive’s Termination of Employment
or notice by one party to the other of its belief that there is a payment or
benefit due the Executive that will result in an excess parachute payment, the
Executive and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (i) the amount of the Base Period Income (as
defined below), (ii) the amount and present value of the Total Payments,
(iii) the amount and present value of any excess parachute payments determined
without regard to any reduction of Total Payments pursuant to Section 8(a), and
(iv) the net after-tax proceeds to the Executive, taking into account the tax
imposed under Code Section 4999 if (x) the Total Payments were reduced in
accordance with Section 8(a)(ii), or (y) the Total Payments were not so reduced.
The opinion of National Tax Counsel shall be addressed to the Company and the
Executive and shall be binding upon the Company and the Executive. If such
National Tax Counsel opinion determines that clause (ii) of Section 8(a)
applies, then the Payments hereunder or any other payment or benefit determined
by such counsel to be includable in Total Payments shall be reduced or
eliminated so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. In such event, payments or benefits
included in the Total Payments shall be reduced or eliminated by applying the
following principles, in order: (1) the payment or benefit with the higher ratio
of the parachute payment value to present economic value (determined using
reasonable actuarial assumptions) shall be reduced or eliminated before a
payment or benefit with a lower ratio; (2) the payment or benefit with the later
possible payment date shall be reduced or eliminated before a payment or benefit
with an earlier payment date; and (3) cash payments shall be reduced prior to
non-cash benefits; provided that if the foregoing order of reduction or
elimination would violate Code Section 409A, then the reduction shall be made
pro rata among the payments or benefits included in the Payments (on the basis
of the relative present value of the parachute payments).

(c) For purposes of this Agreement: (i) the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Code
Section 280G and such “parachute payments” shall be valued as provided therein.
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4); (ii) the term “Base Period Income” means an amount
equal to the Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1); (iii) for purposes of the opinion
of National Tax Counsel, the value of any noncash benefits or any deferred
payment or benefit shall

 

16



--------------------------------------------------------------------------------

be determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4), which determination shall be
evidenced in a certificate of such auditors addressed to the Company and the
Executive; and (iv) the Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation, and state and local income taxes at the highest marginal rate of
taxation in the state or locality of the Executive’s domicile (determined in
both cases in the calendar year in which the Covered Termination or notice
described in Section 8(b) is given, whichever is earlier), net of the maximum
reduction in federal income taxes that may be obtained from the deduction of
such state and local taxes.

(d) If such National Tax Counsel so requests in connection with the opinion
required by this Section 8, the Executive and the Company shall obtain, at the
Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive solely with respect
to its status under Code Section 280G.

(e) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 8, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

(f) This Section 8 shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code. If such provisions are repealed
without successor, then this Section 8 shall be cancelled without further
effect.

(g) For the avoidance of doubt, this Section 8 shall apply to the Total Payments
pursuant to the Merger and any subsequent Change of Control, respectively.

9. Confidential Information.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliated Companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its Affiliated Companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). During
employment and for two years after the Executive’s Termination of Employment,
the Executive, except as may otherwise be required by law or legal process,
shall not use any such information except on behalf of the Company and shall not
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. This covenant shall survive the
termination of this Agreement. Nothing in this paragraph is intended or shall be
construed to limit in any way Executive’s independent duty not to misappropriate
Trade Secrets of the Company.

(b) “Trade Secret” means information of the Company and its Affiliated
Companies, including a formula, pattern, compilation, program, device, method,
technique or process, that derives independent economic value, actual or
potential, from not being generally known to, and

 

17



--------------------------------------------------------------------------------

not being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and that is the subject of efforts by
the Company or an Affiliated Company to maintain its secrecy that are reasonable
under the circumstances. During employment with the Company and its Affiliated
Companies, Executive shall preserve and protect Trade Secrets from unauthorized
use or disclosure, and after Termination of Employment, Executive shall not use
or disclose any Trade Secret until such time as that Trade Secret is no longer a
secret as a result of circumstances other than a misappropriation involving the
Executive.

10. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effective date of such purchase,
merger, consolidation or other transaction shall be a breach of this Agreement
constituting “Good Reason” hereunder, except that for purposes of implementing
the foregoing, the date upon which such purchase, merger, consolidation or other
transaction becomes effective shall be deemed the Date of Termination. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

11. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

18



--------------------------------------------------------------------------------

If to the Executive: to the most recent address set forth in the personnel
records of the Company.

If to the Company:

5757 North Green Bay Avenue

Milwaukee, Wisconsin 53209

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation. In addition, if prior to the date of payment
of any payment hereunder, the Federal Insurance Contributions Act (FICA) tax
imposed under Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes
due with respect to any payment or benefit to be provided hereunder, the Company
shall (unless otherwise directed by the Executive, to the extent such direction
does not cause a violation of Code Section 409A) provide for an immediate
payment of the amount needed to pay the Executive’s portion of such tax (plus an
amount equal to the taxes that will be due on such amount) and the Special
Termination Amount shall be reduced accordingly.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to Terminate
Employment for Good Reason pursuant to Section 4(d) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, except
during the Employment Period, may be terminated by either the Executive or the
Company at any time. Moreover, if after expiration of the Employment Period, the
Executive’s employment with the Company terminates, then the Executive shall
have no further rights under this Agreement. Other than the Confidentiality and
New Inventions Agreement, from and after the Effective Date this Agreement shall
supersede any other employment agreement between the parties, including the
offer letter enter into by and between Executive and the Company, dated April 2,
2012 (the “Offer Letter”), other than any provisions in the Offer Letter which
are intended to survive the termination of the Offer Letter related to
non-competition and non-solicitation; provided that, in the event of a
termination of employment after expiration of the Employment Period, the
Executive shall be entitled to cash severance not lower than the cash severance
amount he would have received upon a termination of his employment with the
Company occurring immediately prior to entry into this Agreement.

 

19



--------------------------------------------------------------------------------

(g) Section 409A.

(i) If any payment amount or the value of any benefit under this Agreement is
required to be included in an Executive’s income prior to the date such amount
is actually paid or the benefit provided as a result of the failure of this
Agreement (or any other arrangement that is required to be aggregated with this
Agreement under Code Section 409A) to comply with Code Section 409A, then the
Executive shall receive a payment, in a lump sum, within ninety (90) days after
the date it is finally determined that the Agreement (or such other arrangement
that is required to be aggregated with this Agreement) fails to meet the
requirements of Section 409A of the Code; such payment shall equal the amount
required to be included in the Executive’s income as a result of such failure
and shall reduce the amount of payments or benefits otherwise due hereunder.

(ii) The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. To the maximum extent permissible, any
ambiguous terms of this Agreement shall be interpreted in a manner which avoids
a violation of Section 409A of the Code.

(iii) To avoid a violation of Section 409A of the Code, the Executive
acknowledges that, with respect to payments that may be payable or benefits that
may be provided under this Agreement that are subject to Section 409A of the
Code and that are not timely paid or provided, the Executive must make a
reasonable, good faith effort to collect any payment or benefit to which the
Executive believes the Executive is entitled hereunder no later than ninety
(90) days after the latest date upon which the payment should have been made or
benefit provided under this Agreement, and if not paid or provided, must take
further enforcement measures within one hundred eighty (180) days after such
latest date. Failure to comply with these deadlines will not result in the loss
of any payment or benefit to which the Executive is otherwise entitled.

[Signatures follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

 

Executive

 

/s/ George R. Oliver

     

TYCO INTERNATIONAL PLC

 

/s/ Mark P. Armstrong

George R. Oliver       By: Mark P. Armstrong       Its: Senior Vice President,
Mergers & Acquisitions, Treasurer



--------------------------------------------------------------------------------

Schedule A

Annual Bonus opportunity: target of 135% of then-current Annual Base Salary.

Annual long-term incentive compensation opportunity: target of at least
$8,250,000.